Appeal by the petitioner father from an order of the Family Court, Nassau County (Capilli, J.), dated March 26, 1987, which denied his application for visitation with his two children.
Ordered that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Nassau County, for a hearing on the issue of visitation.
Under the circumstances, the petitioner’s application for visitation with his two children should not have been decided without a hearing first being held to determine the best interests of the children. Mollen, P. J., Brown, Kunzeman, Weinstein and Kooper, JJ., concur.